By the Court,
Coleman, J.:
This is an appeal from a j udgment of the district court of Washoe County, and from an order of said court denying a motion for a new trial.
Plaintiff, appellant in this court, brought an action in replevin to recover possession of a certain motor truck. The truck was shipped by the Pope-Hartford Manufacturing Company of Connecticut to the Consolidated Motorcar Company at San Francisco. The bill of lading, with a draft attached, was sent to the plaintiff, with instructions to deliver the bill of lading to the motorcar company upon payment of the draft. The draft was not paid, but in some manner the consignee got possession of the truck and shipped it in its own name to Reno, Nevada, to be sold. Before a sale was made, and while the truck was in Reno, it was attached in an action brought by respondent C. P. Burns. Thereafter the appellant paid the Pope-Hartford Manufacturing Company the amount due on the bill of lading, taking from it a bill of sale for the truck. Upon respondent’s refusal to surrender possession of the truck to appellant upon demand, this action was brought, resulting in the judgment in favor of respondent. The name of the Consolidated Motorcar Company was changed *329to Pope-Hartford Company of California after the car in question had been shipped.
It is the contention of appellant that, since the Consolidated Motorcar Company did not pay the draft drawn upon it by the Pope-Hartford Company of Connecticut, the Bank of Italy had no authority to surrender to it the bill of lading, and that hence no title passed from the Pope-Hartford Company of Connecticut to the Consolidated Motorcar Company, and consequently no right or title was acquired by the attachment proceedings.
This contention makes necessary a consideration of the evidence in the case. The only witness called on the part of appellant who gave testimony concerning the disposition which was made of the truck in question was one W. M. Phelps, who was the representative of the Pope-Hartford Company for the entire Pacific Coast. He testified that it was his duty to keep track of all shipments made by the said company and to see that all drafts were paid, and proceeded:
"Q. Then what did you or your people do with that truck after it was unloaded into the warehouse, if you know? A. Well, one of the parts of my duties are, on the coast here, in shipments that are made by the Pope Manufacturing, when cars arrive here, either San Francisco, Portland, or Seattle, Los Angeles, or other places, if they are not taken up promptly, the Pope Manufacturing Company, when any of our shipments are delayed, and are not taken up, a part of my duties are, whenever I get any information on this point — I have a record of these shipments — I go to these places and check these cars up. Now, I also have a record, as soon as the draft is paid, the Pope Manufacturing Company advises me of the receipt of the payment on that draft. Not having received notification of the payment of this draft on my return up the Northwest — I forget, just; Seattle, Portland, up there- some place — in checking up the cars on the records I noticed the absence of this three-ton truck, and I immediately went to the bank and inquired what had become of the truck. They informed me that the *330dealers there in San Francisco had a sale for it in Reno, Nevada, and had shipped it there. I asked them' on whose authority they had shipped the truck from the warehouse without paying the draft,’and they said they'had done that on their own initiative, with the understanding that there was a sure sale for it here, and that, if it was not, it would be returned immediately.’ I notified them at the time that that was sufficient evidence for us or our corresponding bank for us to demand payment of that draft. I immediately notified the Pope Manufacturing Company. They, in turn, made a demand on the Bank of Italy through the bank under which this draft was drawn to the Bank of Italy for the Pope Manufacturing Company for that truck.
"Q. Was that the consideration for which this bill of sale was given? A. Yes, sir.
" Q. As a matter of fact, did the motorcar company— whatever you call it — Mr. Barry is technical. * * * Q. Did the Consolidated Motorcar Company ever have anything in the nature of possession of this car, or have any right, title, or interest in it at any time?
"Mr. Barry — We object on the ground that it is a conclusion ; let him state the facts.
"Q. What title, interest, or possession did the Consolidated Motorcar Company have in this car?
"Mr. Barry — I object on the ground it is calling for a conclusion.
"A. What title?
"The Court — It calls for a conclusion. Proceed.
" Q. Well, then, please state if you know what — whether the Consolidated Motorcar Company ever had possession of this car — this one, this particular-one in question. A. To my knowledge they never had possession of it.
"Q. Will you state whether they paid for the car at any time? A. They never did; no, sir.
" Q. Will you state whether or not they obtained from the Pope-Hartford Company of Connecticut — whether the receiver of the company, the bill of lading by which the car was carried from Hartford, Conn., to San Francisco? *331A. Well, if they received that they received it from the Bank of Italy and they could not get that from the Bank of Italy without paying the draft.
"Q. Then you, as agent of the company, never did deliver to them that— A. No, sir.
"Q. Bill of lading? A. No, sir.
"Q. Do you know whether or not the Pope-Hartford Company of Connecticut was in any wise indebted to the Consolidated Motorcar Company?
"Mr. Barry — Objection on the ground that it is immaterial.
"Q. Or whether or not there was any indebtedness due to the Pope-Hartford Company of California from your company ?
"Mr. Barry — Object that it is immaterial.
"The Court — Where is the relevancy of this, Judge?
"Mr. Mack — To show that there was no moneys on deposit or anything due from the Pope-Hartford Company to pay for this car in favor of the Consolidated Motorcar Company.
"The Court — Sustain the objection to the question in its present form.
"Q. Do you know about what that car is worth, or was worth this year? A. Well, the retail price of it was $3,600.
"Q. $3,600? A. Yes, sir.
"Q. That would be to the dealer? A. That was the regular retail price.
" Q. The dealer gets his commission out of that on the sale? A. Yes.
"Q. To whom, if you know, was the car shipped to Reno? A. Well, the only information I got, when I discovered that this car had been shipped and had not been paid for, was that, if I remember correctly, the bank informed me that they had shipped it to a concern by the name of Burns & Trosy; I think was the name.
"Q. Did' Mr. Burns and Trosy pay for it? A. Well, they didn’t pay us for it, because we never had— Our business dealings were direct with the Bank of Italy.
*332"Q. So far as your company is concerned, they didn’t pay you a cent? A. Not a cent; no, sir.”
On cross-examination the witness testified:
"Q. When was that car shipped from the East, do you know? A. I cannot tell the date; no, sir.
" Q. And it was shipped with the draft attached to the bill of lading, was it not? A. Yes, sir.
"Q. And this draft was for the factory’s price? A. Yes, sir.
"Q. And that was shipped to San Francisco to the Consolidated Motorcar company? A. To their order; yes, sir. * * * ■
"Q. And had the draft at that time been paid? A. No, sir.
"Q. And the car was afterwards sent to Burns & Trosy by the Consolidated Motorcar Company? A. Through their orders, I believe.
"Q. Then, the Bank of Italy must have stood good for the amount of the draft; that is, you would consider it so? A. Well, I don’t know what arrangement they had with the Pope-Hartford Car Company of California. They shipped the car, or it was shipped. * * *
"Q. You don’t know what arrangement the Pope Company of California or the Consolidated Motorcar Company made with the Bank of Italy do you? A. No; I don’t.
"Q. You don’t know whether they paid the Bank of Italy or borrowed the money from the Bank of Italy or what kind of an arrangement, if any? A. No; I cannot say that.
" Q. But they had to make some arrangement sufficient to get the truck out of the warehouse? A. Unquestionably. * * *
" Q. Of course, this car was released; you looked to the bank, did you? A. Yes, sir.”
From the foregoing extracts it will be seen that the witness did not claim to know the real circumstances under which the Consolidated Motor Car Company or the Pope-Hartford Company of California, to which the name was changed, acquired possession of the truck. Sq far *333as appears, the Bank of Italy may have surrendered the bill of lading, agreeing to remit the amount of the draft and to look to the consignee for the payment to it of the amount of the draft. Plaintiff was in possession of the facts, but did not see fit to disclose them. It has been said:
"We believe the rule upon this subject is properly laid down in Cyc.,which reads as follows:. 'Failure to call an available witness possessing peculiar knowledge concerning facts essential to a party’s case or to examine such witness as to the facts covered by his special knowledge, especially if the witness be naturally favorable to the party’s contention, gives rise to an inference, sometimes denominated a "strong presumption of law,” that the testimony of such uninterrogated witness would not sustain the contention of the party. * * * ’ (16 Cyc. p. 1062.)” (Sherman v. S. P. Co., 33 Nev. 402, 111 Pac. 422, Ann. Cas. 1914a, 287.)
Whether or not this rule is applicable to the case at bar, we do not deem it necessary to decide.
1. Whatever the real facts leading up to the acquiring of possession of the motor truck by the consignee, it cannot be disputed that the possession of the truck did, in fact, pass from the consignor to the consignee. Where the circumstances surrounding the change of possession are not disclosed, it seems to us that we are bound by the presumption of law which flows from possession. That possession of property is prima facie proof of ownership is a rule of law which this court has had occasion to state in several cases; the latest being Shearer v. City of Reno, 36 Nev. 443, 136 Pac. 710. See, also, Gordon v. District Court, 36 Nev. 1, 131 Pac. 134, 47 L. R. A. n. s. 178; Patchen v. Keeley, 19 Nev. 413, 14 Pac. 351; Jones on Evidence, sec. 17; 9 Ency. of Evidence, p. 260b; Goodwin v. Garr, 8 Cal. 616; 16 Cyc. 1074; 10 R. C. L. p. 877.
2. It is contended by counsel for appellant that the trial court erred in admitting in evidence the judgment roll in the attachment suit of Burns v. Consolidated Motorcar Company, for the reason that the Bank of Italy was not a party to that action. It appears from the record of *334the case at bar that the truck in question was attached in the suit of Burns v. Consolidated Motorcar Company on July 25, 1913, and that appellant did not obtain its alleged bill of sale to the truck from the receiver of the Pope-Hartford Manufacturing Company of Connecticut until January 7, 1914, long after the possession of the car had passed from the last-named company to the Consolidated Motorcar Company, and after the attachment. Thus it will be seen that, while appellant was not a party to the suit, it was necessary that the j udgment roll in that case be introduced in evidence to show respondents’ title and right of possession. According to appellant’s theory of the law, even if the Consolidated Motorcar Company had paid the draft, got the bill of lading, taken possession of the truck in the usual course of business and shipped it to Reno to be sold, the judgment roll could not be introduced in evidence. This contention is not founded upon either reason or authority, and it should not require the citation of authorities to refute it. However, if authority be deemed necessary on this point, we quote as follows from 23 Cyc. 1253:
"A judgment is conclusive and binding, not only upon the parties to the action in which it was rendered, but also upon persons who are in privity with them in respect to the subject-matter of the litigation.”
No error appearing in the record, it is ordered that the judgment and order appealed from be affirmed.